DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Throughout the instant specification, the description “sequence of transit cars” is confusing. It is suggested to be changed to read -- sequences of transit cars --.
Throughout the instant specification and claims, the word “bellow” should be corrected to read -- bellows -- because “bellows” refers to a device or a structure having a  flexible sealing member, whereas “bellow” refers to an act or a loud sound.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the centralized control system arranged in communication with other structures (claims 1-2, 4, 6, 8 and 10) and  the one or more holding bars (claim 8, line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the instant claims, the expression “sequence of transit cars”, e.g., line 4 of claim 1, is confusing. It is suggested to be changed to read -- sequences of transit cars --.
 In instant claim 1, line 5, “the respective rail” lacks antecedent basis. It is suggested to be changed to --a respective one of the parallel rails --.
In claim 2, lines 1-2, “one or more transmitting sensors” is being claimed, on the other hand, lines 2, “the transmitting sensors” is recited. It is not clear as to whether one or more sensors is being claimed or sensors (i.e., multiple sensors) are being claimed.
In claim 3, lines 3-4, “the location information” lacks antecedent basis.
In claims 4, 5, 8 and 10, the expression “bellow type-sealing member” is indefinite because it is not clear as to what structures are covered by the instant claimed “type”.
In claim 8, line 3, “the bellow type-sealing member”, line 4, “the magnetic clamp”, line 6, “the movable floor”, line 7, “the transference”, and last line, “the bellow assembly” and “the bellow expander” lack antecedent basis.

In claim 10, lines 5-6, “the respective rail”, and lines 18-19, “the movable floor” lack antecedent basis.
The above noted problems are merely exemplary. Applicant is suggested to thoroughly check the instant claims for errors and correct the same.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6-7 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz (US 3,958,512) in view of Renaux (US 4,018,410) and Kisak (US 2004/0245410).
Stankiewicz discloses a multi-rail express transit system including at least three parallel rails 290, 291, 292 guiding at least three sequences of transit cars 295, 296, 
Regarding the instant claimed rails being in the form of closed loop parallel rails, recited in instant claim 1, it is noted that in the structure of Stankiewicz, only the main rail 290 is a closed loop rail while the other two secondary rails 291, 292 are rail sections not in the form of loops; however such a difference is merely an obvious matter of design choice. Note for example the rail system of Renauz, wherein all rails are in the form of loops such that transit cars on the respective rails can circulate in one direction without requiring the transit cars to reverse direction. Therefore, it would have been obvious to one of ordinary skill in the art to also construct the two secondary rails 291, 292 of Stankiewicz into closed loop rails, similar to that known in the art, to achieve expected advantages thereof, such as allowing the transit cars on the respective rails to travel in one direction.
Regarding the instant claimed centralized control system recited in instant claim 4, note that trains operable by centralized control systems are known. Consider example the train control system of Kisak, which is configured with remote locomotive control system 144/308 (readable as a centralized control system) that is operable without an operator on-board of the locomotive or without the operator being actively operating the locomotive. Therefore, it would have been obvious to one of ordinary skill in the art to configure the system of Stankiewicz to operate with a centralized control system capable of controlling transit cars, as known in the art, for achieving the 
Regarding the instant claimed movable floor configured and arranged as recited in instant claims 6-7, consider movable floor 13 of Stankiewicz, which is extendable to the floor of an adjacent transit car. In the structure of Stankiewicz, as modified, the transit cars are configured to be operated by a centralized control system to enhance operational convenience and safety. Therefore, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to communicate all relevant information about the transit cars, including operational/status information of the movable floors, to the centralized control system, wherein such information are obviously necessary for safe operation of the transit cars and the safety of the passengers, for example, the centralized control system cannot properly and safely operate/move the transit cars without accounting for the actual deployment/retraction positions of the moving floors.
Claim 2 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of British reference (GB 2514143).
Regarding instant claim 2, consider the sensing device of the GB reference, which is configured for use in a rail track for monitoring a rail track and trains and includes wireless communication enabling transferring of data to a central processing center, wherein the sensing device is configured to detect trains and indicate train .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Solano (US 437,729), International reference WO 94/06527 and Chisena (US 2008/0276832).
Regarding instant claims 4-5, consider the bellows assembly of Solano that includes bellows sealing member F, and bellow expanders E; the WO reference that includes the use of magnetic clamps 10, 11 disposed at an end of the bellows sealing member; and the structure of Chisena, wherein actuator 64 can be in the form of hydraulic or pneumatic actuator. It would have been obvious to one of ordinary skill in the art to further include in the structure of Stankiewicz, as modified, bellows assemblies similar to that of Solano, hydraulic actuators as expanders similar to that of Chisena, and magnetic clamps similar to that of Solano for performing the expected functions and achieving the expected advantages thereof in the structure of Stankiewicz. Regarding the instant claimed communication with the centralized control system, note that in the structure of Stankiewicz, as modified, the transit cars are configured to be operated by a centralized control system to enhance operational convenience and safety. Therefore, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to communicate all relevant information about the transit cars, including the operational/status information of the bellows assemblies and the movable .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Broad (US 7,225,896).
Regarding the instant claimed holding bars, consider holding bar 11 of Broad. It would have been to one of ordinary skill in the art to further provide holding bars, similar to that taught by Broad, in the structure of Stankiewicz, as modified, at places where passengers may potentially fall to provide added safety. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. China reference (CN 109229135), Parsley (US 2018/0057028) and Parsley (US 2010/0307368) disclose multi-rail express transit systems with trains on the different tracks synchronized in speeds to allow passengers/loads transferring between the trains.
Claims 3, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617